Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,415,918 and claims 1-20 of U.S. Patent No. 10,876,808. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 55-74 are generic to all that is recited in the patented claims. In other words, the claims of the patents fully encompass the subject matter of the current application and therefore anticipates the claims of the current application.  Since the current claims are anticipated by the patent claims, it is not patentably distinct from the patent claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the current claims are anticipated (fully encompassed) by the patent claims, the current claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 55 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson US Patent Application Publication (2015/0377579). Hodgson discloses a firearm stabilization device comprising: a housing (10); a rotating member mounted on a rotatable shaft and positioned within the housing, the rotating member and the rotatable shaft configured to rotate around an axis of rotation (par. 0049); a drive assembly positioned within housing, the drive assembly comprising an electric motor configured to rotate the rotatable shaft of the gyroscope assembly (par. 0051); an attachment mechanism (par 0050) positioned on an outer surface of the housing for fixedly attaching the stabilization device to a firearm; and a power source  (82) electrically connected to the electric motor.

With regards to claim 65. A method for stabilizing a firearm, the method comprising: attaching a firearm stabilization device to a firearm, wherein the firearm stabilization device comprises: a housing; a rotating member mounted on a rotatable shaft and positioned within the housing, the rotating member and the rotatable shaft configured to rotate around an axis of rotation; a drive assembly positioned within housing, the drive assembly comprising an electric motor configured to rotate the rotatable shaft of the gyroscope assembly; an attachment mechanism positioned on an outer surface of the housing for fixedly attaching the stabilization device to the firearm; and a power source electrically connected to the electric motor; and causing the rotating member to rotate within the housing using the drive assembly and the power source. (see remarks with regards to claim 55)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-63 and 66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson as applied to claims 55 and 65 and further in view of Kilic (US Patent Application 2008/0244953). Hodgson discloses the claimed firearm stabilization device and discloses that any known attachment mechanism can be used to attach the device to a firearm (pars. 0049, 0050) but does not expressly disclose the claimed attachment mechanism, however, Kilic does.

With regards to claim 56. The firearm stabilization device of Claim 55, Kilic teaches wherein the attachment mechanism comprises a quick release assembly. (see Figures)

With regards to claim 57. The firearm stabilization device of Claim 56, wherein the quick release assembly comprises: a first clamping jaw (06) fixedly attached to the outer surface of the housing; a moveable second jaw (06); and a handle (03) actuable to move the second clamping jaw toward the first clamping jaw.

With regards to claim 58. The firearm stabilization device of Claim 57, wherein the first clamping jaw and the second clamping jaw are configured to attach to an accessory rail (20) on the barrel of the firearm. (see Figs. 9-11)

With regards to claim 59. The firearm stabilization device of Claim 58, wherein the accessory rail comprises a NATO accessory rail. (see Figs. 9-11)

With regards to claim 60. The firearm stabilization device of Claim 55, wherein the attachment mechanism comprises a magnet for magnetically attaching the stabilization device to a corresponding magnetic connector on the barrel of the firearm. (par. 0010)

With regards to claim 61. The firearm stabilization device of Claim 55, wherein the attachment mechanism comprises a magnet having an upper surface with a profile configured to magnetically engage the barrel of the firearm. (see Figures)

With regards to claim 62. The firearm stabilization device of Claim 55, wherein the attachment mechanism is removable from the firearm stabilization device. (par. 0007)

With regards to claim 63. The firearm stabilization device of Claim 55, wherein the attachment mechanism comprises a keyed engagement structure configured to align the axis of rotation to the central axis of the barrel. (par. 0016) 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an attachment mechanism to attach the firearm stabilization device to a firearm as suggested by Hodgson. 

With regards to claims 66-74 It is noted that it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 135 USPQ 31.

Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson as applied to claims 55 and 65 and further in view of Mogo (US Patent 8,220,448). Although Hodgson does not expressly disclose a layer of insulation material positioned on an inner housing of the housing, Moggo does. Moggo teaches a weapon stabilizer comprising a housing, a motor, shaft and rotating member and further including the housing being coated with a sound insulation (98) in order to decrease the sound of the device (col. 5, lines 8-14). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of decreasing the sound of the device in order to be more stealthy while hunting to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641